PER CURIAM:
Richard Ronald Kporlor appeals the district court’s orders dismissing without prejudice his action filed under 42 U.S.C. § 1983 (2000), for failure to comply with the filing fee order and denying his motion construed as a motion to reconsider under Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Kporlor v. Robinson, No. CA-03-973 (E.D. Va. Feb. 11, 2004 & Mar. 23, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED